DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive.
Regarding independent claims 1, 8 and 15:
	Applicant submitted (Remarks, pages 10-13) that the cited art does not disclose or suggest, “sending, by the user equipment, the BP group information and RF retuning capability information of the user equipment to the network device, wherein the RF retuning capability information indicates a time for the user equipment to retune an RF center frequency location, wherein the BP group information and the RF retuning capability information are used by the network device to set a guard interval for the user equipment to perform a BP switching” as cited in the independent claims 1, 8 and 15. The examiner respectfully disagrees.
	Pelletier teaches “sending, by the user equipment, the BP group information and RF retuning capability information of the user equipment to the network device, wherein the RF retuning capability information indicates a time for the user equipment to retune an RF center frequency location”. In [0120], Pelletier discloses “A WTRU receiver retuning time may, for example, depend on whether a center frequency may (e.g., does) change”. In [0122], Pelletier discloses “multiple (e.g., two) bandwidths may share a 
Pelletier teaches “wherein the BP group information and the RF retuning capability information are used by the network device to set a guard interval for the user equipment to perform a BP switching”. In [0114], Pelletier discloses “A gap duration may depend, for example, on whether the center frequency is changed between the two configurations. The gap duration may correspond to the time during which the WTRU switches from a first receiver bandwidth configuration to a second receiver bandwidth configuration“. In [0120], Pelletier discloses “A WTRU receiver retuning time may, for example, depend on whether a center frequency may (e.g., does) change”. In [0124], 
	Therefore, for the reasons shown above, the prior art by clearly teaches all the limitations in independent claims 1, 8 and 15.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a receiver, configured to receive bandwidth part (BP) configuration … a transmitter, configured to send radio frequency (RF) bandwidth capability … send BP group information and RF retuning capability information … and a processor, configured to determine the BP group information … in claim 15; the processor is configured to: determine the BP group information … in claim 18; the transmitter is further configured to: send RF center frequency location information … and the processor is configured to: receive … in claim 20; and the receiver is configured to: receive indication information … in claim 21.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only 
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-2, 4, 7-9, 14-16, 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0260530, relying on the provisional application 62/492,935) in view of Chen et al. (US 2018/0279310, relying on the provisional application 62/476,472) and Pelletier et al. (US 2020/0059345, relying on the provisional application 62/519,249).
Regarding Claim 1, Yi teaches a communication method, comprising:
sending, by a user equipment, radio frequency (RF) bandwidth capability information to a network device, wherein the RF bandwidth capability information indicates a maximum bandwidth supported by at least one RF module of the user equipment ([0100] The UE may report its capability in terms of bandwidth support via Msg3. Or, PRACH configuration may be configured so that different bandwidth supporting UEs can select different PRACH resource and thus by detecting PRACH, the network can know the bandwidth capability; [0129] a UE may support intra-band CA with less than k RF components. this case may be more necessary if the system bandwidth in NR is defined smaller than a UE typical RF capability; [0130] A UE may support maximum RF bandwidth Xm≥max {X1 . . . Xk} in the band (at least in one RF component));
receiving, by the user equipment, bandwidth part (BP) configuration information from the network device ([0101] As long as it can be satisfied by UE capability in terms of RF/baseband, a UE may be configured with multiple data subband for DL and UL, 
	However, Yi does not teach determining, by the user equipment, BP group information, wherein the BP group information indicates at least a first BP group, which includes at least a first BP and a second BP; and sending, by the user equipment, the BP group information and RF retuning capability information of the user equipment to the network device, wherein the RF retuning capability information indicates a time for the user equipment to retune an RF center frequency location, wherein the BP group information and the RF retuning capability information are used by the network device to set a guard interval for the user equipment to perform a BP switching.
	In an analogous art, Chen teaches determining, by the user equipment, BP group information, wherein the BP group information indicates at least a first BP group, which includes at least a first BP and a second BP ([0060] the set of BPs 302 for a cell can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen’s method with Yi’s method so that the wideband CC may be configured for dual-mode operations to support both the UEs having wideband capabilities and the UEs having narrowband capabilities (Chen [0029]). Moreover, efficiency or throughput with respect to signaling is improved with the bandwidth part aggregation (Chen [0086]).
	The combination of Yi and Chen does not teach sending, by the user equipment, the BP group information and RF retuning capability information of the user equipment to the network device, wherein the RF retuning capability information indicates a time for the user equipment to retune an RF center frequency location, wherein the BP group information and the RF retuning capability information are used by the network device to set a guard interval for the user equipment to perform a BP switching.
	In an analogous art, Pelletier teaches sending, by the user equipment, the BP group information and RF retuning capability information of the user equipment to the network device, wherein the RF retuning capability information indicates a time for the 
wherein the BP group information and the RF retuning capability information are used by the network device to set a guard interval for the user equipment to perform a BP switching ([0114] A gap duration may depend, for example, on whether the center frequency is changed between the two configurations. The gap duration may correspond to the time during which the WTRU switches from a first receiver bandwidth configuration to a second receiver bandwidth configuration; [0120] A WTRU receiver retuning time may, for example, depend on whether a center frequency may (e.g., does) change; [0124] A WTRU may determine a retuning time, for example, when going from 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pelletier’s method with Yi’s method so that it can ensure that a WTRU and network are synchronized with respect to WTRU receiver bandwidth (Pelletier [0146]).

	Regarding Claim 2, the combination of Yi, Chen and Pelletier, specifically Yi teaches the BP group information further comprises a second BP group, which comprises a third BP; wherein the network device sets the guard interval to a value greater than 0 symbol for the user equipment to perform the BP switching from the first BP to the third BP ([0105] if subbands are configured in different frequency regions which requires switching of center frequency, or need to adapt its center to optimize RF filter, it may also require retuning latency).

Regarding Claim 4, the combination of Yi and Chen does not teach the determining, by the user equipment, of the BP group information comprises: determining, by the user equipment, the BP group information based on the RF bandwidth capability information, the BP configuration information, and an RF center frequency location at which the user equipment is currently configured to operate.
In an analogous art, Pelletier teaches the determining, by the user equipment, of the BP group information comprises: determining, by the user equipment, the BP group 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pelletier’s method with Yi’s method so that it can ensure that a WTRU and network are synchronized with respect to WTRU receiver bandwidth (Pelletier [0146]).

Regarding Claim 7, the combination of Yi and Chen does not teach receiving, by the user equipment, indication information from the network device, wherein the indication information instructs the user equipment to be switched from the first BP to the second BP, and comprises an identifier of the second BP and a working effect moment of the second BP.
In an analogous art, Pelletier teaches receiving, by the user equipment, indication information from the network device, wherein the indication information instructs the user equipment to be switched from the first BP to the second BP, and comprises an identifier of the second BP and a working effect moment of the second BP ([0153] A WTRU may be configured to receive and/or determine an explicitly indicated change of receiver bandwidth, for example based on group-PDCCH and/or wake-up 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pelletier’s method with Yi’s method so that it can ensure that a WTRU and network are synchronized with respect to WTRU receiver bandwidth (Pelletier [0146]).

Regarding Claim 8, Yi teaches a communication method, comprising:
receiving, by a network device, radio frequency (RF) bandwidth capability information from a user equipment, wherein the RF bandwidth capability information indicates a maximum bandwidth supported by at least one RF module of the user equipment ([0100] The UE may report its capability in terms of bandwidth support via Msg3. Or, PRACH configuration may be configured so that different bandwidth supporting UEs can select different PRACH resource and thus by detecting PRACH, the network can know the bandwidth capability; [0129] a UE may support intra-band CA with less than k RF components. this case may be more necessary if the system bandwidth in NR is defined smaller than a UE typical RF capability; [0130] A UE may support maximum RF bandwidth Xm≥max {X1 . . . Xk} in the band (at least in one RF component));

However, Yi does not teach determining, by the network device, BP group information, wherein the BP group information indicates a first BP group, which includes at least a first BP and a second BP; receiving, by the network device, the BP group information and RF retuning capability information of the user equipment from the user equipment, wherein the RF retuning capability information indicates a time for the user equipment to retune an RF center frequency location; and setting, by the network device, a guard interval, based on the BP group information and the RF retuning capability information, for the user equipment to perform a BP switching.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen’s method with Yi’s method so that the wideband CC may be configured for dual-mode operations to support both the UEs having wideband capabilities and the UEs having narrowband capabilities (Chen [0029]). Moreover, efficiency or throughput with respect to signaling is improved with the bandwidth part aggregation (Chen [0086]).
The combination of Yi and Chen does not teach receiving, by the network device, the BP group information and RF retuning capability information of the user equipment from the user equipment, wherein the RF retuning capability information indicates a time for the user equipment to retune an RF center frequency location; and setting, by the network device, a guard interval, based on the BP group information and the RF retuning capability information, for the user equipment to perform a BP switching.

setting, by the network device, a guard interval, based on the BP group information and the RF retuning capability information, for the user equipment to perform a BP switching ([0114] A gap duration may depend, for example, on whether the center frequency is changed between the two configurations. The gap duration may correspond to the time during which the WTRU switches from a first receiver bandwidth configuration to a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pelletier’s method with Yi’s method so that it can ensure that a WTRU and network are synchronized with respect to WTRU receiver bandwidth (Pelletier [0146]).

Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Regarding Claim 22, the combination of Yi, Chen and Pelletier, specifically Yi teaches the network device sets the guard interval to 0 symbol for the user equipment to perform the BP switching from the first BP to the second BP ([0177] Referring to FIG. 15, a UE is dynamically configured with data subband size between [M, 2*M, 4*M] PRBs, where M is the minimum size of data subband. … If a UE is dynamically configured between BW-A (M PRBs), and BW-B (4*M PRBs), one bit may be added to DCI to indicate which size is being currently used for data scheduling. If a UE does not need any retuning, instantaneous RF spanning may be assumed. Otherwise, some gap for retuning latency may be assumed).

Regarding Claim 23, the combination of Yi, Chen and Pelletier, specifically Yi teaches the BP switching is performed in an RF bandwidth, wherein neither an RF bandwidth size nor an RF center frequency location is to be tuned during the BP switching ([0177] Referring to FIG. 15, a UE is dynamically configured with data subband size between [M, 2*M, 4*M] PRBs, where M is the minimum size of data subband. … If a UE is dynamically configured between BW-A (M PRBs), and BW-B (4*M PRBs), one bit may be added to DCI to indicate which size is being currently used for data scheduling. If a UE does not need any retuning, instantaneous RF spanning may be assumed. Otherwise, some gap for retuning latency may be assumed).

Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 22.

Claims 6, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. in view of Chen et al., Pelletier et al. and Kuang et al. (US 2020/0128585).
Regarding Claim 6, Yi does not teach sending, by the user equipment, the RF center frequency location information to the network device, wherein the RF center frequency location information indicates an RF center frequency location at which the user equipment is currently configured to operate; and wherein the determining, by the user equipment, BP group information comprises receiving, by the user equipment, the BP group information from the network device.
In an analogous art, Chen teaches wherein the determining, by the user equipment, BP group information comprises receiving, by the user equipment, the BP group information from the network device ([0060] the set of BPs 302 for a cell can be derived based on the system bandwidth and a minimum UE bandwidth capability supported or a reference capability (e.g., 20 MHz). Based on the reference set of BPs and a respective bandwidth capability 206, UE 110 can derive its own set of BPs, referred to as a UE-specific set of BPs (e.g., one or more sets of 310, 312, 314). For example, if UE 110 is capable of 40 MHz in a cell with 100 MHz system bandwidth, UE 110 may determine or be configured to have BP1 plus BP2 (BP1+BP2) as a first BP, BP3 plus BP4 (BP3+BP4) as a second BP, and BP5 as a third or the last BP in the UE-specific set of BPs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen’s method with Yi’s method so that the wideband CC may be configured for dual-mode operations to 
The combination of Yi, Chen and Pelletier does not teach sending, by the user equipment, the RF center frequency location information to the network device, wherein the RF center frequency location information indicates an RF center frequency location at which the user equipment is currently configured to operate.
In an analogous art, Kuang teaches sending, by the user equipment, the RF center frequency location information to the network device, wherein the RF center frequency location information indicates an RF center frequency location at which the user equipment is currently configured to operate ([0079] the UE selects one entry from the list of first control resource set candidates and returns its center frequency (i.e., center frequency of UE1 receiver in FIG. 5)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kuang’s method with Yi’s method so that no retuning is necessary when the UE switches between monitoring of bandwidth sets which results in less transition time necessary between monitoring of the two sets. Moreover, since no indication of the center of the bandwidth is necessary a message size may also be reduced for configuring the second control resource set (Kuang [0082]).

Regarding Claim 12, Yi does not teach receiving, by the network device, the RF center frequency location information from the user equipment, wherein the RF center 
In an analogous art, Chen teaches sending, by the network device, the BP group information to the user equipment ([0060] the set of BPs 302 for a cell can be derived based on the system bandwidth and a minimum UE bandwidth capability supported or a reference capability (e.g., 20 MHz). Based on the reference set of BPs and a respective bandwidth capability 206, UE 110 can derive its own set of BPs, referred to as a UE-specific set of BPs (e.g., one or more sets of 310, 312, 314). For example, if UE 110 is capable of 40 MHz in a cell with 100 MHz system bandwidth, UE 110 may determine or be configured to have BP1 plus BP2 (BP1+BP2) as a first BP, BP3 plus BP4 (BP3+BP4) as a second BP, and BP5 as a third or the last BP in the UE-specific set of BPs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen’s method with Yi’s method so that the wideband CC may be configured for dual-mode operations to support both the UEs having wideband capabilities and the UEs having narrowband capabilities (Chen [0029]). Moreover, efficiency or throughput with respect to signaling is improved with the bandwidth part aggregation (Chen [0086]).
The combination of Yi, Chen and Pelletier does not teach receiving, by the network device, the RF center frequency location information from the user equipment, wherein the RF center frequency location information indicates an RF center frequency location at which the user equipment is currently configured to operate.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kuang’s method with Yi’s method so that no retuning is necessary when the UE switches between monitoring of bandwidth sets which results in less transition time necessary between monitoring of the two sets. Moreover, since no indication of the center of the bandwidth is necessary a message size may also be reduced for configuring the second control resource set (Kuang [0082]).

Regarding Claim 13, the combination of Yi and Chen does not teach the determining, by the network device, of the BP group information comprises: determining, by the network device, the BP group information based on the RF bandwidth capability information, the BP configuration information, and the RF center frequency location information.
In an analogous art, Pelletier teaches the determining, by the network device, of the BP group information comprises: determining, by the network device, the BP group information based on the RF bandwidth capability information, the BP configuration information, and the RF center frequency location information ([0121] A network may be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pelletier’s method with Yi’s method so that it can ensure that a WTRU and network are synchronized with respect to WTRU receiver bandwidth (Pelletier [0146]).

Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baldemair et al. (US 2018/0124748) teaches method of variable subband configuration of search space.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413